 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ19-598-BAT

10          v.                                             DETENTION ORDER

11   ANDREW PETER SOLOMON,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Assault by Striking, Beating, or Wound, § 113(a)(4)

16   Date of Detention Hearing: December 18, 2019

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18   based upon the reasons for detention hereafter set forth, finds:

19          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.      Defendant stipulated to detention.

21          2.      Pretrial Services did not receive authorization from Defendant’s counsel to

22                  conduct an interview of Defendant. Therefore, there is limited information

23                  available about him.




     DETENTION ORDER - 1
 1         3.    Defendant poses a risk of nonappearance due to his history of failures to appear and

 2               that he is currently in federal custody pending another federal charge. Defendant

 3               poses a risk of danger due to the nature of the instant offense and that it occurred

 4               while he was in custody for another charge. Defendant also poses a risk of danger

 5               due to his criminal history. There does not appear to be any condition or

 6               combination of conditions that will reasonably assure the Defendant’s appearance

 7               at future court hearings while addressing the danger to other persons or the

 8               community.

 9         IT IS THEREFORE ORDERED:

10         (1)   Defendant shall be detained pending trial, and committed to the custody of the

11               Attorney General for confinement in a correction facility separate, to the extent

12               practicable, from persons awaiting or serving sentences or being held in custody

13               pending appeal;

14         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

15               counsel;

16         (3)   On order of a court of the United States or on request of an attorney for the

17               government, the person in charge of the corrections facility in which Defendant is

18               confined shall deliver the defendant to a United States Marshal for the purpose of

19               an appearance in connection with a court proceeding; and

20         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

21                counsel for the Defendant, to the United States Marshal, and to the United States

22   \\

23   \\




     DETENTION ORDER - 2
 1                 Pretrial Services Officer.

 2         Dated this 19th day of December, 2019.


                                                    A
 3

 4                                                  MICHELLE L. PETERSON
                                                    United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
